Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 7-9 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 9, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 2-3, 5, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the first orthotic portion and the second orthotic portion respectively correspond to the an outer side of the first joint and an inner side of the second joint”. The claim limitation is indefinite as it is unclear how both the first and second orthotic portions are located in two locations. It appears Applicant meant to claim “the first orthotic portion and the second orthotic portion each respectively correspond to an outer side of the first joint or an inner side of the second joint”, or “the first orthotic portion corresponds to an outer side of the first joint and the second orthotic portion corresponds to an inner side of the second joint”. Claim 2 is rejected as best understood by examiner.
	Claims 5 and 16 recite “projections of the first orthotic portion and the second orthotic portion on a width direction of the second orthotic portion are not overlapped”. The claim limitation is indefinite as it is unclear how projections of the first orthotic portion, which is spaced from the second orthotic portion, are on a width direction of the second orthotic portion. Did Applicant mean to simply claim projections of the first orthotic portion and the second orthotic portion are not overlapped? Additionally, it is unclear if Applicant is attempting to claim additional projections on the orthotic portions, or if Applicant is merely referring to the fact that the orthotic portions protrude from a shoe pad surface. Claims 5 and 16 are rejected as best understood by examiner.
Claim 19 recites “wherein the first orthotic force is faced the outer side of the hallux and the second orthotic force is faced the inner side of the hallux”. The claim limitation is indefinite as it does not claim a structure, but a “force”, which is abstract. Further, Claim 18 specifically recites that the first orthotic portion, which applies the first orthotic force, is located at an inner side of the hallux; and the second orthotic portion, which applies the second force, is located at an outer side of the hallux. The locations are claimed as being the opposite of the applied forces, which is not possible, as the orthotic portions apply the force directly to the hallux location adjacent to them. Claim 19 is rejected as best understood by examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

2.	Claim 2 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 2 positively claims portions of the human anatomy, which is not patent eligible subject matter. It is recommended that Applicant adopt language such as "configured to" be associated with the recited portions of human anatomy in order to avoid positively claiming human anatomy. The bulk of claim 2 positively claims a hallux and its anatomical structure, which is not patent eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-5, 10-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 20120032093 A), see attached translation for reference.
Regarding Claim 1, Lee discloses a shoe-pad configured for correcting and preventing deformity of a hallux (para.1), comprising: a shoe-pad body (110); a first orthotic portion (120); and a second orthotic portion (130); wherein the first orthotic portion and the second orthotic portion are protruded from a surface of the shoe-pad body and spaced from each other (as seen in Fig.1 & 2), and the first orthotic portion and the second orthotic portion are staggered from each other in a front-back direction (as seen in Fig.5).  

Regarding Claim 2, Lee discloses a  shoe-pad of claim 1, wherein the hallux comprises a first bone portion, a second bone portion, and a third bone portion located from top to bottom, a first joint is formed between the first bone portion and the second bone portion, a second joint is formed between the second bone portion and the third bone portion (as seen in Fig.2, which shows a foot of a user, the foot would have the claimed hallux with bone portions and joints), and the first orthotic portion (120) and the second orthotic portion (130) respectively correspond to the an outer side of the first joint and an inner side of the second joint (as seen in Fig.2).  

Regarding Claim 3, Lee discloses a  shoe-pad of claim 2, wherein a front end (i.e. vertex of 130 toward the hallux) of the second orthotic portion (130) is aligned with the second joint (as seen in Fig.2, vertex of 130 toward the hallux is located at the base of the big toe, where the second joint is anatomically located).  

Regarding Claim 4, Lee discloses a  shoe-pad of claim 1, wherein the first orthotic portion (120) is provided with curved surfaces (i.e. left and right sidewalls of 120 contacting the hallux and second toe) or oblique surfaces matching with the corresponding hallux and a second toe (as seen in Fig.2), and the second orthotic portion (130) is provided with a curved surface (sidewall of 130 contacting hallux) or an oblique surface matching with the corresponding hallux (as seen in Fig.1-4; para.24-25).  

Regarding Claim 5, Lee discloses a  shoe-pad of claim 1, wherein a central axis of the first orthotic portion and a central axis of the second orthotic portion are not parallel (see annotated Figure below), and projections of the first orthotic portion and the second orthotic portion on a width direction of the second orthotic portion are not overlapped (para.1 & 24-25; as seen in Fig.1 & 2).  

    PNG
    media_image1.png
    449
    730
    media_image1.png
    Greyscale


Regarding Claim 10, Lee discloses a toe orthotic device, comprising: a first orthotic portion (120), disposed at a side of the toe to be corrected and configured for applying a first orthotic force onto the toe to be corrected (para.1; as seen in Fig.1 & 2); and a second orthotic portion (130), disposed at another side of the toe to be corrected and configured to arc-shaped fit to an area to be corrected of the toe to be corrected, to continuously apply a second orthotic force to the area to be corrected (para.1; as seen in Fig.1 & 2); wherein the first orthotic force and the second orthotic force are simultaneously applied to their corresponding areas, and a applying direction of the first orthotic force is deviated and opposite to that of the second orthotic force (para.19 & 24-25; as seen in Fig.2).  

Regarding Claim 11, Lee discloses a toe orthotic device of claim 10, wherein a central axis of the first orthotic portion and a central axis of the second orthotic portion are not parallel (see annotated Figure above).  

Regarding Claim 12, Lee discloses a toe orthotic device of claim 10, wherein the first orthotic portion (120) is provided with a first contact surface (sidewall of 120 contacting the toe) configured to be fit to the side of the toe to be corrected, and the second orthotic portion (130) is provided with a second contact surface (sidewall of 130 contacting the toe) configured to be fit to the area to be corrected (as seen in Fig.1 & 2).  

Regarding Claim 13, Lee discloses a toe orthotic device of claim 12, wherein the first contact surface (sidewall of 120 contacting the toe) and the second contact surface (sidewall of 130 contacting the toe) are curved surfaces recessed inwardly (as seen in Fig.1 & 3).  

Regarding Claim 14, Lee discloses a toe orthotic device of claim 13, wherein a radian (i.e. curvature) of the first contact surface (sidewall of 120 contacting the toe) is greater than that of the second contact surface (sidewall of 130 contacting the toe)(as seen in Fig.3 & 4; the radian of 120 is greater, creating a deeper curvature of the sidewall, than the radian of 130).  

Regarding Claim 16, Lee discloses a toe orthotic device of claim 10, wherein projections of the first orthotic portion (120) and the second orthotic portion (130) on a width direction of the second orthotic portion are not overlapped (as seen in Fig.1).  

Regarding Claim 17, Lee discloses a toe orthotic device of claim 10, wherein the first orthotic portion (120) and the second orthotic portion (130) are disposed apart from each other on a member (110) to be mounted (as seen in Fig.1), and the first orthotic portion and the second orthotic portion are staggered from each other in a front-back direction (as seen in Fig.5).  

Regarding Claim 18, Lee discloses a toe orthotic device of claim 10, wherein the first orthotic portion (120) is arranged at an inner side of a hallux of the toe, and the second orthotic portion (130) is arranged at an outer side of the hallux of the toe (para.1 & 24-25; as seen in Fig.2).  

Regarding Claim 19, Lee discloses a toe orthotic device of claim 18, wherein the first orthotic force is faced the outer side of the hallux and the second orthotic force is faced the inner side of the hallux (para.1 & 24-25; as seen in Fig.1 & 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20120032093 A) in view of Steel (US 2007/0074334).
  Regarding Claim 6, Lee discloses the invention substantially as claimed above. Lee does not disclose the shoe-pad further comprises a third orthotic portion protruding from the surface of the shoe-pad body and spaced from the first 3orthotic portion, and the third orthotic portion is configured to correspond to an outer side of a second toe, a third toe and/or fourth toe. However, Steel teaches a shoe pad (i.e. underfoot layer of 10) having a first orthotic portion (12), a second orthotic portion (40), and a third orthotic portion (12’) protruding from the surface of the shoe-pad body and spaced from the first 3orthotic portion (as seen in Fig.7 & 9); and the third orthotic portion is configured to correspond to an outer side of a second toe, a third toe and/or fourth toe (as seen in Fig.7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoe pad of Lee to include a third orthotic portion protruding from the surface of the shoe-pad body and configured to correspond to an outer side of a second toe, a third toe and/or fourth toe, as taught by Steel, in order to provide a shoe pad with multiple orthotic portions that correct or protect the toes of the wearer, enhancing the comfort of the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732